Citation Nr: 0126268	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected residuals of a fracture of L1-
3.  

2.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected residuals of a fracture of 
L1-3.  

3.  Entitlement to service connection for a right thumb 
disability.  

4.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for hypertension and 
diabetes mellitus as secondary to service-connected residuals 
of a fracture of L1-3 and for a left thumb injury and a 
bilateral knee disability.  

A July 2001 rating decision granted service connection for 
diabetes mellitus as secondary to exposure to herbicides.  
The effective date of the grant of service connection was 
July 9, 2001, the effective date of the liberalizing 
regulation that added Type II diabetes to the list of 
presumptive diseases related to Agent Orange exposure.  At 
the August 2001 hearing, the veteran testified that he wished 
to continue his claim for service connection for diabetes as 
secondary to his service-connected back disability because 
that would provide a basis for an effective date earlier than 
July 2001.  Therefore, the issue of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected residuals of a fracture of L1-3 remains before the 
Board.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400(p) (2001).  

The veteran's December 1997 application for service 
connection claimed a left thumb injury but his March 1999 
notice of disagreement claimed a right thumb injury.  As a 
result, the August 1999 statement of the case addressed a 
left or right thumb injury, and the April 2000 and March 2001 
statements addressed a right thumb injury.  As the veteran 
clarified at the August 2001 hearing, the issue before the 
Board is entitlement to service connection for a right thumb 
disability.  

Appellate consideration of the issues of entitlement to 
service connection for hypertension and diabetes mellitus as 
secondary to service-connected residuals of a fracture of L1-
3 will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The medical evidence does not show a current right thumb 
disability.  

2.  The medical evidence does not show a current bilateral 
knee disability.  


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of entitlement to service connection for right 
thumb and bilateral knee disabilities may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claims.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In 
this case, the RO obtained the available service medical 
records and medical records from the identified health care 
providers, including recent VA treatment records and private 
medical records from the veteran's family doctor, who has 
treated him since 1959.  The veteran filed lay statements 
with the RO and provided sworn testimony at the April 2000 
regional office hearing and the August 2001 travel board 
hearing.  The RO's March 1998 and August 1998 letters to the 
veteran, the January 1999 rating decision, and the August 
1999, April 2000, and March 2001 statement and supplemental 
statement of the case informed the veteran of the evidence 
needed to substantiate his claims.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination. The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In this case, 
for the reasons described below, the Board does not find 
competent evidence of a current disability of the right thumb 
and knees.  Accordingly, an examination is not necessary in 
this case.  

Given that the veteran has been properly notified of the 
information and evidence required in his claims, the Board 
may proceed.  

Entitlement to service connection for a right thumb 
disability

According to Form DD 214, service medical records, and 
testimony, the veteran, who is right-handed, injured his 
right thumb while working as an airplane mechanic in service.  
In April 1971, another mechanic accidentally ran a screw 
through the top and out the left side of the veteran's thumb, 
which literally attached his thumb to the tail of an 
aircraft.  To free himself, the veteran had to let another 
mechanic continue drilling until the entire screw came out 
the left side of his thumb.  After an initial trip to the 
emergency room, the veteran was treated with eight dressing 
changes over the next eleven days, and on the last day, the 
examiner noted that the right thumb had healed well.  The 
veteran contends that his right thumb was permanently damaged 
because it has been numb since April 1971.  He contends that 
he sought no medical care since service because he felt that 
it was futile.  He contends that his right thumb now causes 
him to drop items while cooking and that he has even burned 
his thumb and index finger because his thumb could not sense 
hot temperatures in time to avoid the burns.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

In this case, service connection cannot be established 
because the medical evidence does not show a current right 
thumb disability.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Except 
for a fracture of the third digit of the left hand in 1970, 
which had no complications or sequelae, the veteran's upper 
extremities were deemed normal at the October 1972 separation 
examination.  Additionally, the separation examination was 
comprehensive in noting abnormalities that were reported by 
the veteran or found on examination.  Thus, the service 
medical records do not show the presence of a right thumb 
disability.  

Although the veteran claims to have had numbness in his right 
thumb since service, he testified that he had received no 
diagnosis or treatment of a right thumb disability since 
service.  Private medical records from his long-time family 
doctor confirm that the veteran made no complaints about his 
right thumb at approximately 50 visits from June 1959 to July 
1997.  At the January 1994 VA examination, the veteran had no 
injuries of the musculoskeletal system, and he had normal 
range of motion of all joints in each upper extremity.  The 
veteran's work history shows that, until approximately 5-6 
years ago, he apparently successfully used his right thumb to 
lift heavy objects while working as an automobile mechanic 
and welder.  As of the VA medical report dated in March 2000, 
there were also no complaints or findings.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible claim.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  As noted above, the competent medical evidence does 
not show the presence of a current disability.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102).  


Entitlement to service connection for a bilateral knee 
disability

The veteran contends that in-service knee disorders noted in 
July 1970 and June 1971, and swelling from constant kneeling 
and crouching while working on airplane wings as an aircraft 
mechanic, caused a current bilateral knee disability.  In the 
alternative, he contends that recent inactivity due to 
hypertension and service-connected diabetes mellitus and 
residuals of a fracture of L1-3 caused a current bilateral 
knee disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2001).

Certainly, the medical evidence includes an in-service 
diagnosis of a bilateral knee disability.  Service medical 
records show diagnoses of chondromalacia of the left knee in 
July 1970 and a sprain of the right knee in June 1971, and at 
the October 1972 separation examination, the veteran reported 
having occasional physical therapy to treat pain in both 
knees.  

Unfortunately, service connection cannot be established on a 
direct or secondary basis because the medical evidence does 
not show a current bilateral knee disability.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  There were no complications or 
sequelae to the veteran's reported history of knee pain in 
service, and his lower extremities were deemed normal at the 
October 1972 separation examination.  Although the veteran 
now claims to have knee pain that wakes him at night, he 
testified that he had received no diagnosis or treatment of a 
bilateral knee disability in the 29 years since service.  
Private medical records from a long-time family doctor 
confirm that the veteran made no complaints about his knees 
at approximately 50 visits from June 1959 to July 1997.  At 
the April 1973 VA examination, the veteran had no leg pain or 
disturbance of sensation or muscle weakness in the lower 
extremities.  Over 20 years later, at the January 1994 VA 
examination, the veteran's knees still had normal 
configuration, normal range of motion, intact internal and 
external ligaments, and no effusion or tenderness on 
palpation in either knee joint.  The veteran's work history 
also shows that he seems to have successfully used his knees 
while working at post-service jobs as an automobile mechanic 
and welder.  In December 1997, he reported being able to lift 
transmission parts weighing 140-300 pounds up until his back 
disability forced him to quit work in 1994.  VA medical 
records dated in March 2000 reveal no complaints or findings.  

The Board does not question the veteran's own sincerity in 
his testimony and claim for service connection.  As noted 
above, his lay statements are not competent evidence to 
establish a medical diagnosis or causation.  Espiritu v. 
Derwinski, 
2 Vet. App. at 494.  

In sum, the service medical records do not show the presence 
of a chronic disability.  38 C.F.R. § 3.303(b) (2001).  
Additionally, the competent and probative postservice medical 
evidence does not reflect a current disability.  Therefore, 
entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102).  


ORDER

Entitlement to service connection for a right thumb 
disability is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  


REMAND

For the two remaining claims, the VA has a duty to comply 
with new regulations and to assist the veteran in obtaining a 
VA medical opinion.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown , 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

A VA medical opinion is necessary to determine whether 
hypertension and diabetes mellitus are secondary to service-
connected residuals of a fracture of L1-3 because the two 
medical opinions of record conflict about the etiology of 
both disabilities. 38 U.S.C.A. § 5103A (West 1991 & Supp. 
2001).  

In August 2001, the veteran submitted additional medical 
evidence at his hearing.  In one statement, the veteran's 
long-time family doctor opined that the veteran's current 
hypertension and diabetes mellitus were more likely than not 
the result of inactivity due to service-connected back 
injuries.  The family doctor specifically opined that 
hypertension and diabetes mellitus were poorly controlled 
because the service-connected back disability limited the 
veteran's activities.  In contrast, a March 2000 VA examiner 
reviewed only the notes from the previous day and opined that 
the veteran's lifestyle choices, rather than back pain, had 
led to his inactivity. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension and diabetes 
since July 1997.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should request a review of the 
claims folder by appropriate VA 
physician(s) for a determination 
regarding the etiology of hypertension 
and diabetes mellitus.  Any further 
indicated special studies or additional 
examination should be conducted, if 
considered necessary. 

The VA doctor should then offer a medical 
opinion as to: 
a) whether it is as likely as not that 
current hypertension or diabetes is 
causally related to service-connected 
residuals of a fracture of L1-3, 
including inactivity due to back pain; or 

b) whether it is as likely as not that 
the veteran has greater impairment 
resulting from hypertension or diabetes 
(that is, is aggravation) due to service-
connected residuals of a fracture of L1-
3, including inactivity due to back pain.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The RO should also review the 
requested medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hypertension and 
diabetes mellitus as secondary to 
service-connected residuals of a fracture 
of L1-3 based on the entire evidence of 
record.  All pertinent law, regulations, 
and United States Court of Appeals for 
Veterans Claims decisions should be 
considered, including Allen v. Brown, 
7 Vet. App. 439 (1995).  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

